     Case 5:20-cv-00219 Document 71 Filed on 05/13/21 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    May 13, 2021
                      UNITED STATES DISTRICT COURT                               Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                            LAREDO DIVISION

JAMES KUYKENDALL,                            §
                                             §
       Plaintiff,                            §
                                             §
V.                                           §        CIVIL ACTION NO. 5:20-CV-219
                                             §
AMAZON STUDIOS, LLC, ET AL.,                 §
                                             §
       Defendants.                           §

                                         ORDER
       Before the Court is Defendants’ Objections to Plaintiff’s Notice of Correction. (Dkt.
No. 63). Defendants assert that Plaintiff has improperly characterized his filing as a
notice when it is actually a surreply filed without the required leave of court. (Id. at 1).
Defendants request that the Court strike Plaintiff’s notice of correction. (Id.). In the
alternative, Defendants request that the Court grant them leave to file a response to
Plaintiff’s notice of correction. (Id.). The Court discussed Defendants’ Objections with the
parties at the Initial Pretrial and Scheduling Conference held on May 11, 2021.
       Generally speaking, a filing is considered a surreply if it addresses arguments that
were raised for the first time in the reply brief. See Austin v. Kroger Tex., L.P., 864 F.3d
326, 336 (5th Cir. 2017). But Plaintiff’s notice does not address Defendants’ reply brief at
all. (See Dkt. No. 62). Rather, Plaintiff’s notice exclusively attempts to correct his
inadvertent mischaracterization of certain facts that Plaintiff asserted in his response to
the motion to dismiss, (Dkt. No. 53).
       Although leave to file a surreply is typically required, see, e.g. 11 James W. Moore,
Moore's Federal Practice - Civil § 56.84 (Matthew Bender 3d ed. 2021), parties are not
required to request leave when they correct mischaracterization made of nonsubstantive
facts in a previous filing. This is because an attorney’s duty of candor compels them to
inform the Court of any misleading facts they may have asserted in support of an
argument pending before the Court. See, e.g., Fed. R. Civ. P. 11(b); Model Rules of Prof.
Conduct R. 3.3(a) (Am. Bar. Ass’n 2020); Tex. Disciplinary R. Prof. Conduct R. (2019).
      Case 5:20-cv-00219 Document 71 Filed on 05/13/21 in TXSD Page 2 of 2




Defendant was therefore acting in accordance with his ethical obligations when he filed
his notice.
       Accordingly, the Court OVERRULES Defendants’ Objections to Plaintiff’s Notice
of Correction, (Dkt. No. 63), and DENIES Defendants’ request to strike the filing.
       In the alternative, Defendants request leave to file a response to Plaintiff’s Notice
of Correction to address how the revised factual information may affect the Court’s
analysis of the personal jurisdiction issues raised in Defendants’ Motion to Dismiss, (Dkt.
No. 38). The Court deems this appropriate to receive additional briefing on this issue and
GRANTS Defendants leave to file a response to Plaintiff’s Notice of Correction.
Defendants may file their response by May 21, 2021. Plaintiff may file a reply by May
28, 2021.
       It is so ORDERED.
       SIGNED on May 13, 2021.



                                                 John A. Kazen
                                                 United States Magistrate Judge




2/2
